Name: Decision No 1/99 of the EC-Andorra Joint Committee of 6 May 1999 amending the Appendix to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  European construction;  executive power and public service;  international trade
 Date Published: 1999-07-23

 Avis juridique important|21999D0723(01)Decision No 1/99 of the EC-Andorra Joint Committee of 6 May 1999 amending the Appendix to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra Official Journal L 191 , 23/07/1999 P. 0001 - 0033DECISION No 1/99 OF THE EC-ANDORRA JOINT COMMITTEEof 6 May 1999amending the Appendix to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra(1999/482/EC)THE JOINT COMMITTEE,Having regard to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra(1), and in particular Articles 11 and 17(8) thereof,Whereas, in accordance with Article 11 of the Agreement, the Appendix sets out the rules of origin and the methods of administrative cooperation applicable to the importations into the Community of products covered by Chapters 1 to 24 of the Harmonised System originating in the Principality of Andorra;Whereas the system of origin rules set out above has proved inadequate for the commerical relations between the Community and the Principality of Andorra; whereas in effect it is regularly necessary to request derogations from these rules;Whereas, in order to ensure the flow of exchanges, it appears appropriate to introduce a system of cumulation between that country and the Community;Whereas, in order to pursue the effort to harmonise the origin rules already in force between the Community and its partners, there is a need to apply the same origin rules in the Community's relations with Andorra as those applied between the Community and the EFTA states and the central and eastern European countries (CEECs); whereas, nevertheless, with regard to cumulation, those rules should be limited to bilateral cumulation;Whereas the Appendix to the Agreement must therefore be stubstantially amended; whereas it is appropriate for the proper functioning of the Agreement to incorporate in a single text all the provisions in question whith a view to facilitating the work of users and customs administrations; whereas, pursuant to Article 17(8) of the Agreemnt, the Joint Committee may amend the provisions in the Appendix referred to in Article 11 of the Agreement.HAS DECIDED AS FOLLOWS:Article 1The Appendix of the Agreement is replaced by the text attached hereto, together with the relevant Joint Declaration.Article 2The Decision shall take effect on 1 July 1999.Done at Brussels, 6 May 1999.For the Joint CommitteeThe ChairmanEric VAN DER LINDEN(1) OJ L 374, 31.12.1990, p. 14. Agreement as amended by the 1994 Act of Accession.Appendixconcerning the definition of the concept of "originating products" and methods of administrative cooperationTABLE OF CONTENTS>TABLE>TITLE IGENERAL PROVISIONSArticle 1Definitions1. For the application of Article 11(1) of the Agreement, this Appendix lays down the definition of the concept of "originating products" and methods of administrative cooperation2. For the purposes of this Appendix:(a) "manufacture" means any kind of working or processing including assembly or specific operations;(b) "material" means any ingredient, raw material, component or part, etc., used in the manufacture of the product;(c) "product" means the product being manufactured, even if it is intended for later use in another manufacturing operation;(d) "goods" means both materials and products;(e) "customs value" means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation);(f) "ex works price" means the price paid for the product ex works to the manufacturer in the Community or Andorra in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported;(g) "value of materials" means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or Andorra;(h) "value of originating materials" means the value of such materials as defined in subparagraph (g) applied mutatis mutandis;(i) "added value" shall be taken to be the ex works price minus the customs value of each of the products incorporated which did not originate in the country in which those products were obtained;(j) "chapters" and "headings" means the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonised Commodity Description and Coding System, referred to in this Appendix as "the Harmonised System" or "HS";(k) "classified" refers to the classification of a product of material under a particular heading;(l) "consignment" means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice;(m) "territories" includes territorial waters.TITLE IIDEFINITION OF THE CONCEPT OF "ORIGINATING PRODUCTS"Article 2General requirements1. For the purpose of implementing this Agreement, the following products shall be considered as originating in the Community:(a) products wholly obtained in the Community within the meaning of Article 4 of this Appendix.(b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 5 of this Appendix.2. For the purpose of implementing this Agreement, the following products shall be considered as originating in Andorra:(a) products wholly obtained in Andorra within the meaning of Article 4 of this Appendix;(b) products obtained in Andorra incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in Andorra within the meaning of Article 5 of this Appendix.Article 3Bilateral cumulation of origin1. Materials originating in the Community shall be considered as materials originating in Andorra when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing, provided they have undergone working or processing going beyond that referred to in Article 6(1) of this Appendix.2. Materials originating in Andorra shall be considered as materials originating in the Community when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing, provided they have undergone working or processing going beyond that referred to in Article 6(1) of this Appendix.Article 4Wholly obtained products1. The following shall be considered as wholly obtained in the Community or Andorra:(a) mineral products extracted from their soil of from their seabed;(b) vegetable products harvested there;(c) live animals born and raised there;(d) products from live animals raised there;(e) products obtained by hunting or fishing conducted there;(f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or Andorra by their vessels;(g) products made aboard their factory ships exclusively from products referred to in subparagraph (f);(h) waste and scrap resulting from manufacturing operations conducted there;(i) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil;(j) goods produced there exclusively from the products specified in subparagraphs (a) to (i).2. The terms "their vessels" and "their factory ships" in sub-paragraphs 1(f) and (g) shall apply only to vessels and factory ships:(a) which are registered or recorded in an EC Member State or in Andorra;(b) which sail under the flag of an EC Member State or of Andorra;(c) which are owned to an extent of at least 50 per cent by nationals of EC Member States or of Andorra, or by a company with its head office in one of these States, of which the manager or managers, chairman of the board of directors or the supervisory board, and the majority of members of such boards are nationals of EC Member States or of Andorra and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States;(d) of which the master and officers are nationals of EC Member States or of Andorra; and(e) of which at least 75 per cent of the crew are nationals of EC Member States or of Andorra.Article 5Sufficiently worked or processed products1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the list in Annex II are fulfilled.The conditions referred to above indicate, for all products covered by this Agreement, the working or processing which must be carried out on non-originating materials used in manufacturing and apply only in relation to such materials. Accordingly, it follows that if a product, which has acquired originating status by fulfilling the conditions set out in the list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture.2. Notwithstanding paragraph 1, non-originating materials which, according to the conditions set out in the list, should not be used in the manufacture of a product may nevertheless be used, provided that:(a) their total value does not exceed 10 per cent of the ex works price of the product;(b) any of the percentages given in the list for the maximum value of non-originating materials are not exceeded through the application of this paragraph.3. Paragraphs 1 and 2 shall apply except as provided in Article 6.Article 6Insufficient working or processing operations1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 5 are satisfied:(a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations);(b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up;(c) (i) changes of packaging and breaking up and assembly of packages;(ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards etc., and all other simple packaging operations;(d) affixing marks, labels and other like distinguishing signs on products or their packaging;(e) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in the Appendix to enable them to be considered as originating in the Community or Andorra;(f) simple assembly of parts to constitute a complete product;(g) a combination of two or more operations specified in subparagraphs (a) to (f);(h) slaughter of animals.2. All the operations carried out in either the Community or Andorra on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1.Article 7Unit of qualification1. The unit of qualification for the application of the provisions of this Appendix shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonised System.Accordingly, it follows that:(a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonised System in a single heading, the whole constitutes the unit of qualification;(b) when a consignment consists of a number of identical products classified under the same heading of the Harmonised System, each product must be taken individually when applying the provisions of this Appendix.2. Where, under general rule 5 of the Harmonised System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin.Article 8SetsSets, as defined in general rule 3 of the Harmonised System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 per cent of the ex works price of the set.Article 9Neutral elementsIn order to determine whether a product originates, it shall not be necessary to determine the origin of the following which might be used in its manufacture:(a) energy and fuel;(b) plant and equipment;(c) machines and tools:(d) goods which do not enter and which are not intended to enter into the final composition of the product.TITLE IIITERRITORIAL REQUIREMENTSArticle 10Principle of territoriality1. The conditions set out in Title II relative to the acquisition of originating status must be fulfilled without interruption in the Community or Andorra.2. If originating goods exported from the Community or Andorra to another country are returned they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that:(a) the goods returned are the same goods as those exported; and(b) they have not undergone any operation beyond the necessary to preserve them in good condition while in that country or while being exported.Article 11Direct transport1. The preferential treatment provided for under the Agreement applies only to products, satisfying the requirements of this Appendix, which are transported directly between the Community and Andorra. However, products constituting one single consignment may be transported through other territories with, should the occasion arise, trans-shipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition.2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of:(a) a single transport document covering the passage from the exporting country through the country of transit;or(b) a certificate issued by the customs authorities of the country of transit:(i) giving an exact description of the products;(ii) stating the dates of unloading and reloading of the products and, where applicable, the name of the ships, of the other means of transport used; and(iii) certifying the conditions under which the products remained in the transit country;or(c) failing these, any substantiating documents.Article 12Exhibitions1. Originating products, sent for exhibition in another country and sold after the exhibition for importation in the Community or Andorra shall benefit on importation from the provisions of the Agreement provided it is shown to the satisfaction of the customs authorities that;(a) an exporter has consigned these products from the Community or Andorra to the country in which the exhibition is held and has exhibitioned them there;(b) the products have been sold or otherwise disposed of by that exporter to a person in the Community or Andorra;(c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and(d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition.2. A proof of origin must be issued or made out in accordance with the provisions of Title V and submitted to the customs authorities of the importing country in the normal manner: The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required.3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control.TITLE IVDRAWBACK OR EXEMPTIONArticle 13Prohibition of drawback of, or exemption from customs duties1. Non-originating materials used in the manufacture of products originating in the Community or in Andorra for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in the Community or Andorra to drawback of, or exemption from, customs duties of whatever kind.2. The prohibition in paragraph 1 shall apply to any arrangement for refund, remission or non-payment, partial or complete, of customs duties or charges having an equivalent effect, applicable in the Community or Andorra to materials used in the manufacture, where such refund, remission or non-payment applies, expressly or in effect, when products obtained from the said materials are exported and not when they are retained for home use there.3. The exporter of products covered by a proof of origin shall be prepared to submit at any time, upon request from the customs authorities, all appropriate documents proving that no drawback has been obtained in respect of the non-originating materials used in the manufacture of the products concerned and that all customs duties or charges having equivalent effect applicable to such materials have actually been paid.4. The provisions of paragraphs 1 to 3 shall also apply in respect of packaging within the meaning of Article 7(2) and products in a set within the meaning of Article 8 when such items are non-originating.5. The provisions of paragraphs 1 to 4 shall apply only in respect of materials which are of the kind to which the Agreement applies. Furthermore they shall not preclude the application of an export refund system for agricultural products, applicable upon export in accordance with the provisions of the Agreement.TITLE VPROOF OF ORIGINArticle 14General requirements1. Products originating in the Community shall, on importation into Andorra and products originating in Andorra shall, on importation into the Community, benefit from this Agreement upon submission of either:(a) a movement certificate EUR.1, a specimen of which appears in Annex III; or(b) in the cases specified in Article 19(1), a declaration, the text of which appears in Annex IV, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified (hereinafter referred to as the "invoice declaration").2. Notwithstanding paragraph 1, originating products within the meaning of this Appendix shall, in the cases specified in Article 23, benefit from this Agreement without it being necessary to submit any of the documents referred to above.Article 15Procedure for the issue of a movement certificate EUR.11. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorised representative.2. For the purpose, the exporter or his authorised representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which appear in Annex III. These forms shall be completed in one of the languages in which this Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting country. If they are handwritten, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through.3. The exporter applying for the issue of a movement certificate EUR.1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR.1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Appendix.4. A movement certificate EUR.1 shall be issued by the customs authorities of an EC Member State or Andorra if the products concerned can be considered as products originating in the Community or Andorra and fulfil the other requirements of this Appendix.5. The issuing customs authorities shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Appendix. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. The issuing customs authorities shall also ensure that the forms referred to in paragraph 2 are duly competed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions.6. The date of issue of the movement, certificate EUR.1 shall be indicated in Box 11 of the certificate.7. A movement certificate EUR.1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured.Article 16Movement certificates EUR.1 issued retrospectively1. Notwithstanding Article 15(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if:(a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances, or.(b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons.2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request.3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file.4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases:"NACHTRÃ GLICH AUSGESTELLT", "DELIVRE A POSTERIORI", "RILASCIATO A POSTERIORI", "AFGEGEVEN A POSTERIORI", "ISSUED RETROSPECTIVELY", "UDSTEDT EFTERFÃLGENDE", "Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã ", "EXPEDIDO A POSTERIORI", "EMITIDO A POSTERIORI", "ANNETTU JÃ LKIKÃ TEEN", "UTFÃ RDAT I EFTERHAND", "EMES A POSTERIORI".5. The endorsement referred to in paragraph 4 shall be inserted in the "Remarks" box of the movement certificate EUR.1.Article 17Issue of a duplicate movement certificate EUR.11. In the event of theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession.2. The duplicate issued in this way must be endorsed with one of the following words:"DUPLIKAT", "DUPLICATA", "DUPLICATO", "DUPLICAAT", "DUPLICATE", "Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã ", "DUPLICADO", "SEGUNDA VIA", "KAKSOISKAPPALE", "DUPLICAT".3. The endorsement referred to in paragraph 2 shall be inserted in the "Remarks" box of the duplicate movement certificate EUR.1.4. The duplicate, which must bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date.Article 18Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previouslyWhen originating products are placed under the control of a customs office in the Community or Andorra, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 for the purpose of sending all or some of these products elsewhere within the Community or Andorra. The replacement movement certificate(s) EUR.1 shall be issued by the customs office under whose control the products are placed.Article 19Conditions for making out an invoice declaration1. An invoice declaration as referred to in Article 14(1)(b) may be made out:(a) by an approved exporter within the meaning of Article 20, or(b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6000.2. An invoice declaration may be made out if the products concerned can be considered as products originating in the Community or Andorra and fulfil the other requirements of this Appendix.3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the origination status of the products concerned as well as the fulfilment of the other requirements of this Appendix.4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Annex IV, using one of the linguistic versions set out in that Annex and in accordance with the provisions of the domestic law of the exporting country. If the declaration is handwritten, it shall be written in ink in printed characters.5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 20 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him.6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation that it is presented in the importing country no longer than two years after the importation of the products to which it relates.Article 20Approved exporter1. The customs authorities of the exporting country may authorise any exporter who makes frequent shipments of products under this Agreement to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation must offer to the satisfaction of the customs authorities all guarantees necessary to verify the origination status of the products as well as the fulfilment of the other requirements of this Appendix.2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate.3. The customs authorities shall grant to the approved exporter a customs authorisation number which shall appear on the invoice declaration.4. The customs authorities shall monitor the use of the authorisation by the approved exporter5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, does not fulfil the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorisation.Article 21Validity of proof of origin1. A proof of origin shall be valid for four months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country.2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances.3. In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date.Article 22Submission of proof of originProofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of this Agreement.Article 23Exemptions from proof of origin1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Appendix and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on the customs declaration C2/CP3 or on a sheet of paper annexed to that document.2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view.3. Furthermore, the total value of these products shall not exceed EUR 500 in the case of small packages or EUR 1200 in the case of products forming part of travellers' personal luggage.Article 24Supporting documentsThe documents referred to in Articles 15(3) and 19(3) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in the Community or Andorra and fulfil the other requirements of this Appendix may consist inter alia of the following:(a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal bookkeeping;(b) documents proving the originating status of materials used, issued or made out in the Community or Andorra where these documents are used in accordance with domestic law.(c) documents proving the working or processing of materials in the Community or Andorra, issued or made out in the Community or Andorra, where these documents are used in accordance with domestic law;(d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used, issued or made out in the Community or Andorra in accordance with this Appendix.Article 25Preservation of proof of origin and supporting documents1. The exporter applying for the issue of a movement certificate EUR.1 shall keep for at least three years the documents referred to in Article 15(3).2. The exporter making out an invoice declaration shall keep for at least three years a copy of this invoice declaration as well as the documents referred to in Article 19(3).3. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep for at least three years the application form referred to in Article 15(2).4. The customs authorities of the importing country shall keep for at least three years the movement certificates EUR.1 and the invoice declarations submitted to them.Article 26Discrepancies and formal errors1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that this document does correspond to the products submitted.2. Obvious formal errors such as typing errors on a proof of origin should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in this document.Article 27Amounts expressed in euro1. Amounts in the national currency of the exporting country equivalent to the amounts expressed in euro shall be fixed by the exporting country and communicated to the importing countries through the European Commission.2. When the amounts exceed the corresponding amounts fixed by the importing country, the latter shall accept them if the products are invoiced in the currency of the exporting country. When the products are invoiced in the currency of another EC Member State or Andorra, the importing country shall recognise the amount notified by the country concerned.3. The amounts to be used in any given national currency shall be the equivalent in that national currency of the amounts expressed in euro as at the first working day in October 1996.4. The amounts expressed in euro and their equivalents in the national currencies of the EC Member States and Andorra shall be reviewed by the Joint Committee at the request of the Community or Andorra. When carrying out this review, the Joint Committee shall ensure that there will be no decrease in the amounts to be used in any national currency and shall furthermore consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro.TITLE VIARRANGEMENTS FOR ADMINISTRATIVE COOPERATIONArticle 28Mutual assistance1. The customs authorities of the EC Member States and of Andorra shall provide each other, through the European Commission, with specimen impressions of stamps used in their customs offices for the issue of movement certificates EUR.1 and with the addresses of the customs authorities responsible for verifying those certificates and invoice declarations.2. In order to ensure the proper application of this Appendix, the Community and Andorra shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR.1 or the invoice declarations and the correctness for the information given in these documents.Article 29Verification of proof of origin1. Subsequent verifications of origin shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Appendix.2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons for the enquiry. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for verification.3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate.4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary.5. The customs authorities requesting the verification shall be informed of the result of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the Community or Andorra and fulfil the other requirements of this Appendix.6. If in cases of reasonable doubt there is no reply within 10 months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences.Article 30Dispute settlementWhere disputes arise in relation to the verification procedures of Article 29 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Appendix, they shall be submitted to the Joint Committee.In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall be under the legislation of the said country.Article 31PenaltiesPenalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products.Article 32Free zones1. The Community and Andorra shall take all necessary steps to ensure that products traded under cover of a proof of origin which in the course of transport use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to prevent their deterioration.2. By means of an exemption to the provisions contained in paragraph 1, when products originating in the Community or Andorra are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new EUR.1 certificate at the exporter's request, if the treatment or processing undergone is in conformity with the provisions of this Appendix.TITLE VIICEUTA AND MELILLAArticle 33Application of the Appendix1. The term "Community" used in Article 2 does not cover Ceuta and Melilla.2. Products originating in Andorra, when imported into Ceuta or Melilla, shall enjoy in all respects the same customs regime as that which is applied to products originating in the customs territory of the Community under Protocol 2 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities. Andorra shall grant to imports of products covered by the Agreement and originating in the Ceuta and Melilla the same customs regime as that which is granted to products imported from and originating in the Community.3. For the purpose of the application of paragraph 2 concerning products originating in Ceuta and Melilla, this Appendix shall apply mutatis mutandis subject to the special conditions set out in Article 34.Article 34Specials conditions1. Providing they have been transported directly in accordance with the provisions of Article 11, the following shall be considered as:(1) products originating in Ceuta and Melilla:(a) products wholly obtained in Ceuta and Melilla;(b) products obtained in Ceuta and Melilla in the manufacture of which products other than those referred to in (a) are used, provided that:(i) the said products have undergone sufficient working or processing within the meaning of Article 5 of this Appendix, or that(ii) those products are originating in Andorra or the Community within the meaning of this Appendix, provided that they have been submitted to working or processing which goes beyond the insufficient working of processing referred to in Article 6(1);(2) products originating in Andorra:(a) products wholly obtained in Andorra;(b) products obtained in Andorra, in the manufacture of which products other than those referred to in (a) are used, provided that:(i) the said products have undergone sufficient working or processing within the meaning of Article 5 of this Appendix; or that(ii) those products are originating in Ceuta and Melilla or the Community within the meaning of this Appendix, provided that they have been submitted to working or processing which goes beyond the insufficient working or processing referred to in Article 6(1).2. Ceuta and Melilla shall be considered as a single territory.3. The exporter or his authorised representative shall enter "Andorra" and "Ceuta and Melilla" in Box 2 of movement certificates EUR.1 or on invoice declarations. In addition, in the case of products originating in Ceuta and Melilla, this shall be indicated in Box 4 of movement certificates EUR.1 or on invoice declarations.4. The Spanish customs authorities shall be reponsible for the application of this Appendix in Ceuta and Melilla.ANNEX IIntroductory notes to the list in Annex IINote 1:The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 5 of the Appendix.Note 2:2.1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonised System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 or 4. Where, in some cases, the entry in the first column is preceded by an "ex", this signifies that the rules in columns 3 or 4 apply only to the part of that heading as described in column 2.2.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in columns 3 or 4 apply to all products which, under the Harmonised System, are classified in headings of the chapter or in any of the headings grouped together in column 1.2.3. Where there are different rules in the list applying to differnt products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in columns 3 or 4.2.4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 has to be applied.Note 3:3.1. The provisions of Article 5 of the Appendix concerning products having acquired originating status which are used in the manufacture of other products apply regardless of whether this status has been acquired inside the factory where these products are used or in another factory in the Community or in Andorra.3.2. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer originating status. Thus if a rule provides that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not.3.3. Without prejudice to Note 3.2 where a rule states that "materials of any heading" may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression "manufacture from materials of any heading, including other materials of heading No ..." means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used.3.4. When a rule in the list specified that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used.3.5. Where a rule in the list specified that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule.Example:The rule for prepared foods of heading No 1904 which specifically excluded the use of cereals and their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals.However, this does not apply to products which, although they cannot be manufactured from the particular material specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture.ANNEX IIList of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status>TABLE>ANNEX IIIMOVEMENT CERTIFICATE EUR.1 AND APPLICATION FOR A MOVEMENT CERTIFICATE EUR.1Printing instructions1. Each form shall measure 210 Ã  297 mm; a tolerance of up to minus 5 mm or plus 8 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye.2. The competent authorities of the Member States of the Community and of Andorra may reserve the right to print the forms themselves or may have them printed by approved printers. In the latter case, each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified.>PIC FILE= "L_1999191EN.002701.EPS">>PIC FILE= "L_1999191EN.002801.EPS">>PIC FILE= "L_1999191EN.002901.EPS">>PIC FILE= "L_1999191EN.003001.EPS">ANNEX IVInvoice declarationThe invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced.English versionThe exporter of the products covered by this document (customs authorisation No ...(1)) declares that, except where otherwise clearly indicated, these products are of ... preferential origin(2).Spanish versionEl exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ...(3)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ...(4).Danish versionEksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument (toldmyndighedernes tilladelse nr. ...(5)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ...(6).German versionDer AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ...(7)), der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, daÃ  diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ...-Ursprungswaren sind(8).French versionL'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ...(9)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ...(10).Italian versionL'esportatore delle merci contemplate nel presente documento [autorizzazione doganale... n. ...(11)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ...(12).Dutch versionDe exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ...(13)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ...-oorsprong zijn(14).Portuguese versionO abaixo assinado, exportador dos produtos cobertos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ...(15)), declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ...(16).Finnish versionTÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ...(17)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ... alkuperÃ ¤tuotteita(18).Swedish versionExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ...(19)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ursprung ...(20).Greek versionÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã' Ã ±Ã Ã ¹Ã ¸. ...(21)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ...(22).Catalan versionL'infrascrit, exportador de les mercaderies de quÃ ¨ tracta el present document [autoritzaciÃ ³ duanera no ...(23)], declaro que, llevat que s'indiqui el contrari, aquestes mercaderies sÃ ³n originÃ ries de l'origen preferencial ...(24)....(25)(Place and date)...(26)(Signature of the exporter; in addition the name of the person signing the declaration has to be indicated in clear script)(1) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(2) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(3) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(4) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(5) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(6) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(7) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(8) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(9) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(10) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(11) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(12) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(13) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(14) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(15) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(16) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(17) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(18) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(19) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(20) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(21) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(22) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(23) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Appendix, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(24) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Appendix, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol "CM".(25) These indications may be omitted if the information is contained in the document itself.(26) See Article 19(5) of the Appendix. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory.Joint Declaration concerning the Republic of San Marino1. Products originating in the Republic of San Marino shall be accepted by Andorra as orginating in the Community within the meaning of this Agreement.2. The Appendix on rules of origin shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products.